Citation Nr: 0843870	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for Chronic Obstructive 
Pulmonary Disease (COPD) to include as due to asbestos 
exposure. 

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a diabetes mellitus, 
type II.

4. Entitlement to service connection for a stroke. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The veteran had active duty service from November 1965 to 
December 1968; January 1970 to January 1972; and September 
1972 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. COPD was not aggravated or incurred during or as a result 
of active service, including as due to asbestos exposure.  

2. On August 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through the RO, that a withdrawal of the issue of 
service connection for a back disability is requested.

3. On August 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through the RO, that a withdrawal of the issue of 
service connection for a diabetes mellitus, type II is 
requested.

4. On August 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through the RO, that a withdrawal of the issue of 
service connection for a stroke is requested.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for COPD are not met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.303, 3.310 (2008). 

2. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the issue of 
entitlement to service connection for a back disability. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

3. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the issue of 
entitlement to service connection for a  diabetes mellitus, 
type II. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

4. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the issue of 
entitlement to service connection for a stroke. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 2006 
and October 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. The veteran was afforded a VA examination 
for his claimed disability. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Service connection for COPD

The veteran contends his current COPD warrants service 
connection. The preponderance of the evidence is against the 
claim, and it will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

In an August 2006 RO decision, VA found that the evidence was 
at least in equipoise as to whether the veteran experienced 
asbestos exposure in service to satisfy the requirement of an 
in service event. The medical record reflects that the 
veteran has a current COPD diagnosis. Thus, the pertinent 
issue becomes whether the current respiratory symptoms, 
resulting in a COPD diagnosis, are related to asbestos 
exposure during active service.  

Private medical records, dated April 1994, show that the 
veteran's chest X-rays returned normal. Likewise, a VA chest 
X-ray report from May 1999, reflected normal findings. 
However, 2005 VA treatment records show that the veteran had 
a diagnosis of COPD.  

As part of a service connection claim for asbestosis, the 
veteran underwent a November 2005 VA respiratory examination. 
The veteran reported experiencing a shortness of breath 
during the past five years. He also stated that he smoked two 
packs of cigarettes per day for 35 years. Lung X-rays 
revealed pleural plaques, for which service connection was 
granted effective in April 20050. The veteran underwent a 
pulmonary function test. After thoroughly examining the 
veteran, the examiner diagnosed asbestosis and COPD. He 
opined that the veteran's respiratory symptoms were more 
likely than not due to COPD, but that "asbestosis may be 
playing a minor role." The examiner cited the veteran's 
symptoms being manifest before the asbestosis diagnosis to 
support his opinion. 

The critical inquiry in this matter is to ascertain whether 
claimed asbestos exposure, or any incident of service, caused 
or contributed to COPD. The question requires competent 
medical evidence. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 
However, VA treatment records or private medical records do 
not refer to the veteran's COPD diagnosis being secondary to 
service connected asbestosis or etiologically related to any 
other event during active service.

Especially with regard to the November 2005 examiner's 
opinion, the use of "may" under the law does not indicate 
such a nexus. It was observed in Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), that the use of the term "may" in this 
context also implied that such a connection "may not" be 
made, and thus it did not render the claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993). 

The opinion is therefore speculative in nature, and for the 
Board to conclude that the disorder had its origin during 
military service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has also been 
observed that  statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  

The veteran was advised of the need to submit medical 
evidence demonstrating  a nexus between a current disorder 
and service by way of the September 2006 letter from the RO 
to him, but he has failed to do so. A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service. While the veteran is clearly of 
the opinion that his COPD is related to active service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 


Service connection for a stroke, back disability, and 
diabetes mellitus, type II

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§  20.202, 20.204 (2008). Withdrawal 
may be made by the veteran or by his or her authorized 
representative. Id.

In this case, in a August 28, 2008 letter, the veteran 
indicated he wanted the issues of service connection for 
stroke, back disability, and diabetes type II withdrawn.

The veteran has withdrawn this appeal with respect to these 
issues. As such, there remains no allegations of errors of 
fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review these issues on 
appeal and they are dismissed.


ORDER

Service connection for COPD is denied. 

The appeal for service connection for a back disability is 
dismissed.

The appeal for service connection for a diabetes mellitus, 
type II is dismissed.

The appeal for service connection for a stroke is dismissed. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


